COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Erna Aletta Cox v. Kevin Stuart Cox

Appellate case number:   01-21-00521-CV

Trial court case number: 2020-28443

Trial court:             247th District Court of Harris County

       Appellant Erna Aletta Cox filed a notice of appeal on September 29, 2021. On
November 8, 2021, Appellant filed in this Court a “Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond.” After consideration of documents filed in this proceeding, the
Clerk of this Court is directed to make an entry in this Court’s records that Appellant is
allowed to proceed on appeal without payment of costs.1 See TEX. R. APP. P. 20.1(a), (c).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: November 16, 2021




1
       “Costs” are defined as filing fees charged by the Court of Appeals. TEX. R. APP. P.
       20.1(a).